                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


IN RE:
                                                                14-MD-2589 (JMF)
BARCLAYS LIQUIDITY CROSS AND HIGH
                                                              NOTICE OF MOTION
FREQUENCY TRADING LITIGATION
                                                            TO CERTIFY MAY 28, 2019
                                                           OPINION AND ORDER FOR
This Document Relates To City of Providence,
                                                           INTERLOCUTORY APPEAL
Rhode Island, et al. v. BATS Global Markets, Inc.,
                                                         PURSUANT TO 28 U.S.C. § 1292(b)
et al., 1:14-cv-02811-JMF (S.D.N.Y.) (consolidated)




         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support of Defendants’ Motion to Certify May 28, 2019 Opinion and Order for Interlocutory

Appeal Pursuant to 28 U.S.C. § 1292(b), the undersigned, as attorneys for Defendants BATS

Global Markets, Inc., Chicago Stock Exchange, Inc., Direct Edge ECN, LLC, The Nasdaq Stock

Market LLC, Nasdaq OMX BX, Inc., New York Stock Exchange, LLC, and NYSE Arca, Inc.

will move this Court, before the Honorable Jesse M. Furman, United States District Judge for the

Southern District of New York, at the Thurgood Marshall United States Courthouse, 40 Foley

Square, New York, New York 10007, on a date and time to be determined, for an order

certifying this Court’s May 28, 2019, Opinion and Order that denied Defendants’ renewed

motion to dismiss the second consolidated amended complaint for interlocutory appeal pursuant

to 28 U.S.C. § 1292(b), and staying all proceedings pending that appeal.
June 17, 2019                                    Respectfully submitted,

By: /s/ Douglas W. Henkin (by permission)           By: /s/ Robert F. Serio
Douglas W. Henkin                                   Robert F. Serio
Justine N. Margolis                                 Justine Goeke
Kiran Patel                                         GIBSON, DUNN & CRUTCHER LLP
DENTONS US LLP                                      200 Park Avenue
1221 Avenue of the Americas                         New York, NY 10166
New York, NY 10020                                  Telephone: (212) 351-3917
Telephone: (212) 768-6832                           Facsimile: (212) 351-5246
Facsimile: (212) 768-6800
                                                    Douglas R. Cox
Counsel for New York Stock Exchange LLC,            Amir C. Tayrani
NYSE Arca Inc.,                                     GIBSON, DUNN & CRUTCHER LLP
and Chicago Stock Exchange, Inc.                    1050 Connecticut Avenue, N.W.
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 955-8500
By: /s/ Paul E. Greenwalt III (by permission)       Facsimile: (202) 530-9539
Paul E. Greenwalt III
SCHIFF HARDIN LLP                                   Counsel for The Nasdaq Stock Market LLC
233 South Wacker Drive, Suite 6600                  and Nasdaq OMX BX, Inc.
Chicago, IL 60606
Telephone: (312) 258-5702
Facsimile: (312) 258-5600

Counsel for BATS Global Markets, Inc. (n/k/a
Cboe Bats, LLC) and Direct Edge ECN, LLC




                                                2
